DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the election filed on 4 May 2022.
Claims 13, 14 and 17 have been amended.
Claims 1-20 are currently pending, Claims 1-12 and 19-20 are withdrawn from consideration and Claims 13-18 have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejection previously raised.  That rejection is respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 7 September 2022 have been fully considered but are not persuasive.
Regarding the 101 rejections Applicant argues that the amended claims represent a practical application as the claims now recite a specific interface and specific means by which the price analysis is produced.  Examiner respectfully disagrees.  The interface comprising rendered objects that can be interacted with does not meaningfully limit the implementation of the otherwise abstract idea.  The limitations do not set forth a series of steps where the functionally capable aspects of the interface are essential to the execution of any claimed functions.  Additionally, “plotting” items does or data does not incorporate an additional element into the producing step.  Data can be plotting manually using pen and paper and does not meaningfully limit the otherwise abstract idea such that it integrates the abstract idea into a practical application.  Providing an interface and receiving/providing data through an interface does not impose a meaningful limit on the scope of the claim, it does not play a significant part in permitting the claimed method to be performed, but instead generally links the use of the judicial exception to a particular technological environment.  The 101 rejection is respectfully maintained and updated below as necessitated by the amendments.
Regarding the 103 rejections Applicant argues that the previously cited references fail to teach plotting item codes and determining similar items based on distance and previous analyses.  These arguments have been fully considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.  
See new grounds of rejection set forth below.

Claim Objections
Claim 13 is objected to because of the following informalities:  typographical/grammatical errors.  The “producing” limitation recites “producing pricing analysis data…and further comparing prices associated with the item code or item codes against other prices associated the similar item codes and producing the pricing analysis data”.  The claim is missing the word “with” when describing prices associated with the similar item codes.  Additionally, the limitation begins with producing the pricing analysis data based on the evaluating by plotting, comparing, identifying and further comparing and then restates “producing the pricing analysis data” at the end.   Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a judicial exception for obtaining transaction data, extracting pricing data from transaction data, evaluating the pricing data and producing a pricing analysis by plotting item codes in a multidimensional space, comparing distances, identifying similar codes and comparing prices.  These limitations as drafted, illustrate a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or a mental process that could be performed the same way using pen and paper.  The claims encompass a user simply observing and evaluated obtained/extracted data in their mind to produce pricing analysis data.  Plotting data could easily be done with pen and paper.  There is no recitation of any additional elements in these steps that would take the claim out of the mental processes grouping.  Thus, the claim recites a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite providing an interface to a device, where the interface includes rendered objects for graphs that can be interacted with, receiving through the interface and providing through the interface.  The providing an interface of rendered objects and receiving steps are recited at a high level of generality and amount to mere data gathering and outputting which are forms of extra solution activity.  The combination of these additional elements is no more than utilizing a generic interface.  Accordingly, the additional elements do not integrate the abstract idea into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the providing an interface of interactive rendered objects, receiving and providing through an interface steps that were considered extra solution activity in Step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the interface is anything other than a generic office the shelf computer component and the Symantec, TLI, and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt or transmission/display of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.
Dependent claims 14-18 include all of the limitations of the independent claim and therefore recite the same abstract idea.  The claims merely narrow the mental process by describing generating a basket of item, i.e. a list, “automatically”.  This is considered to be a mere application of an abstract step done generically “by a computer” and does not integrate the abstract idea into a practical application, nor does it amount to significantly more.  Additionally receiving, extracting and providing through the interface is considered equivalent to the functions addressed above in the independent claims.  The ability to dynamically push an alert to the interface is additionally considered extra solution data transmission which does not integrate the abstract idea into a practical application, nor does it amount to significantly more, based on the same reasons and rationale set forth above.  For these reasons, claims 13-18 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norwood et al. (US 2021/0304269) in view of Marshall (US 2021/0304234) further in view of Hunt et al. (US 2008/0294996).
As per Claim 13 Norwood teaches:
A method, comprising: 
providing an interface to a device operated by a retailer, wherein the interface comprises rendered objects for graphs, wherein fine grain details are provided through the interface when the objects are interacted with by the retailer (Norwood in at least [0003], and Fig. 4,  illustrate and describe providing a GUI based platform for price analysis visualization and control, [0149-0157] and Fig. 9A-9E illustrates how the visualizations on the interface render objects that can include multiple graphs, the interfaces can display fine grain details, such as percentages or specific data values, when interacting with the interface objects); 
receiving a inputs/selections through the interface from the retailer (Norwood in at least the [0004] describes receiving user selections through the interface, [0316-0318] describe controlling the types of analyses performed and receiving an indication from a user that certain data should or shouldn’t be utilized); 
obtaining transaction data for the retailer and other retailers within a region (Norwood in at least [0080-0082] describes the transactional server and database that can store related sourcing event data and can collected data from the transactional database, [0229] describes obtaining competition related data including prices associated with multiple suppliers, the data source can be prices charges by multiple competitors or suppliers gathered from prior purchases, [0126] describes utilizing factors like geographic locations in the analysis processes, Figs 9D illustrates the ability to break down and examine specific geographic regions in the visualization); 
extracting first pricing data for an item or a basket of items from the transaction data associated with the other retailers; extracting second pricing data for the item or the basket of items from the transaction data associated with the retailer (Norwood in at least [0088] describes the ability to extract data from the transactional database and other sources including pricing information provided by retailers and competitors as is described in at least [0229]); 
evaluating the first pricing data and the second pricing data based on the inputs/selections; producing pricing analysis data for the item or the basket based on the evaluating by plotting data to multidimensional space and comparing data within the multidimensional space to previously plotted data and identifying similar data and further comparing prices associated with the items against other prices associated the similar items and producing the pricing analysis data; and providing the pricing analysis data to the retailer through the interface (Norwood [0004-0006, 0093, 0227-0238] describe and Figs. 19-20 illustrate utilizing the pricing data form competitors to perform a price analysis, producing a price analysis report and outputting the reports as visualizations through the interface, Figs. 9A-9E and at least [0148-0153] describe evaluating pricing data by plotting data in a multidimensional space, comparing data to previous data, identifying similarities and comparing price data).  
Norwood describes a user selecting which analyses to perform, in at least [0142] that the analyses can be done using training models or predefined rules and describes examining sourcing plans in at least [0154, 0292] but not explicitly recite receiving a pricing strategy through the interface or that the evaluating is based on the pricing strategy.
However, Marshall teaches methods and systems for performing automatic analysis of a feasible pricing strategy as is described in at least [0019].  Marshall further teaches:
receiving a pricing strategy through the interface from the retailer (Marshall in at least Fig. 2 and [0048-0049] describes that during an analysis exclusionary rules, such as a pricing strategy are determined and applied)
evaluating the first pricing data and the second pricing data based on the pricing strategy (Marshall in at least [0029] describes evaluating data using a pricing module according to exclusionary rules such as a specific pricing strategy as is further described in at least [0048-0049])
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to receive inputs and selections and evaluate pricing data to include the techniques for receiving a pricing strategy and evaluating data according to the pricing strategy because by specifying a pricing strategy for evaluating the data, the combination enables a more accurate and efficient method of generating price quotes (Marshall [0002-0005]).
Neither Norwood nor Marshall explicitly recites depicting pricing trends relative to other retailers in a region or utilizing items codes when plotting and analyzing data.  However, Hunt teaches a customized retailer portal within an analytic platform that is used to perform data projections and analyses relating to consumers, consumer behavior, commodity sales and other commercial activities relating to consumers and stores (Abstract).  Hunt further teaches:
wherein the interface comprises rendered objects for graphs that depict pricing trends of the retailer relative to other retailers within a region, wherein fine grain details are provided through the interface when the objects are interacted with by the retailer (Hunt in at least [0286, 0366, 0472-0473, 0509, 0520, 0541-0544, 0592] describe the ability to render interactive interface objects that can displaying pricing trends and pricing analysis where price data is compared for competitors in a geographic region, the interface can be interacted with to gather more information, review or provide comments, etc.)
evaluating by plotting an item code for the item or item codes for the basket of items to multidimensional space and comparing distances within the multidimensional space to previously plotted item codes and identifying similar item codes to the item code or the item codes and further comparing prices associated with the item code or item codes against other prices associated the similar item codes and producing the pricing analysis data (Hunt in at least [0136, 0442-0443, 0520, 0541-0544, 0592, 0663, 1198, 1214, 1232-1234, 1256, 1273] describe producing pricing analysis by graphing item code data such as UPCs, comparing distances on the graph to previous data to identify similarities, comparing price data for item codes vs. competitors, and performing other analytic evaluations to the price data)
Therefore it would be obvious to one of ordinary skill in the art to the ability to provide price analysis data through interface objects to include techniques for providing interactive objects in an interface for analyzing pricing data for trends, similarities, historical and benchmark data comparisons and other designated analysis based on geography or other criteria because the statistical and factual data analyses enables reporting which allows for improved decision making based on individual needs while allowing the specific type of analyses to be customized for each user.
As per Claim 14 Norwood teaches:
wherein receiving further includes obtaining further includes receiving a region identifier for the region from the retailer through the interface (Norwood in at least the [0004] describes receiving user selections through the interface, [0126, 0152] and Fig. 9D describe and illustrate the ability to identify specific geographic regions, geographic locations can be a variable factor used by the system).  
As per Claim 15 Norwood teaches:
wherein receiving further includes receiving an item identifier associated with the item or a basket identifier associated with the basket of items from the retailer through the interface (Norwood in at least [0130] describes Fig. 7 where the GUI includes a control or selection mechanism that allows a user to interact with a  list of materials identified by name and identifier).  
As per Claim 16 Norwood teaches:
wherein extracting the first pricing data further includes automatically generating the basket of items and receiving a selection for a basket identifier associated with the basket of items from the retailer through the interface (Norwood in at least [0088] describes the ability to extract data from the transactional database and other sources including pricing information provided by retailers and competitors, [0130-0139] describes at least Fig. 7 where a list of items or a bill of materials, e.g. a basket of items, is identified, e.g. generated, and can be identified with a bill of materials identifier).  
As per Claim 17 Norwood further teaches: 
wherein providing further includes providing the pricing analysis data through the interface as an interactive graphical object (Norwood in at least [0228-0237] and Figs. 19-20 describe and illustrate providing pricing analysis data through an interface for an item or bill of materials, e.g. basket of items.) 
Neither Norwood nor Marshall explicitly recite that the analysis is for a pricing trend or pricing benchmark.  However, Hunt further teaches:
wherein providing further includes providing the pricing analysis data through the interface as an interactive graphical object for a pricing trend associated with the item or the basket of items or for a pricing benchmark associated with the item or the basket of items (Hunt [0286k 0315, 0509, 0520, 0541-0544] describe analyzing data in an interactive interface for price trends or benchmark analyses).
Hunt is combined based on the reasons and rationale set forth in the rejection of Claim 13 above.
As per Claim 18 Norwood in at least [0142] describes providing a notice or notification to the interface based on rule evaluation but does not explicitly recite that it is pushed when a detected price violates the strategy or deviates from a mean. Norwood does not explicitly recite but Marshall further teaches:
dynamically pushing an alert to a retailer service associated with the retailer or to the interface when a detected price associated with the item or the basket of items for a given transaction or set of transactions violates the pricing strategy or deviates from a mean price for the item or the basket of items associated with other transactions of the other retailers (Marshall in at least [0048-0056, 0065, 0072] the ability to provide outputs or notifications based on results of a pricing analysis, specifically, where exclusionary rules are applied such as rules that would indicate when an item or group of items violates/fails a rule or set of rules, the fail indication and comparison data set is displayed to a user).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to provide notifications through an interface to include techniques for providing notifications based on a specific evaluation or rule violation because by providing the comparison and rule satisfaction data to the user via the interface the combination enables a user to view and or interact with any displayed data (Marshall [0056]) which will expedite the comprehension of the analysis results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623